Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,8,9,11,12,15,20,21,26 is/are rejected under 35 U.S.C. 102a as being anticipated by Freitas et al. (US 2015/0232027).
Freitas discloses a proximity alert system for a vehicle comprising a control system (Fig. 2), sensor system to detect object in sensing region at exterior of  the vehicle where a mobility access device 62 is deployed (pars. 19,22), and an annunciator system to indicate that object is detected within sensing region when access device is stowed (pars. 20,22,26).
Regarding claim 7, Freitas provides aural and visual indications (par. 20).
Regarding claim 8, Freitas uses a speaker (par. 20).
Regarding claim 9, Freitas teaches audio processing to use speaker to give aural indication when sensor detects object in sensing region (pars. 20,22,26, Fig. 2).
Regarding claim 11, Freitas teaches use of radar sensor (par. 19).
Regarding claims 12, 15,26, claims are rejected for the same reasons as set forth above with regard to claim 1.
Regarding claims 20-21, Freitas activates sensor and determines if an object is in sensing zone to confirm detection of object in detection zone before operating annunciator (pars. 22,26).
s 10,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freitas et al.
Freitas discloses a vehicle proximity obstacle alert system as set forth above with regard to claim 1, except for particularly stating that an ultrasonic sensor is used for object detection.
However, since Freitas teaches that acoustic sensors or optical sensors or “any other type of sensor” can be used to detect objects in the detection zone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a well-known ultrasonic sensor, since this is a reliable acoustic sensor that is available for detection at minimal cost.
Regarding claim 22, since Freitas teaches providing aural indication when object is detected in mobility access deployment zone (par. 22), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to repeat annunciation of detected object while detected, in order to prevent an operator from attempting to open access device and cause damage to device or object.
3.	Claim s 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freitas et al. in view of Whitmarsh (US 6,043,741).
Freitas discloses a vehicle object detection system as set forth above with regard to claim 1, except for specifically stating that switch enables activation of system.
Whitmarsh teaches use of switch to enable vehicle mobility access deployment system (col. 2, lines 58-61).
It would have been obvious to use an enable switch as suggested by Whitmarsh in conjunction with a system as disclosed by Freitas, in order that persons near a vehicle could have been aware of an access mobility device being deployed so as to not get too close and avoid injury.
Regarding claim 3, Freitas discloses status activation (par. 27). 
Regarding claim 4, Freitas discloses aural and visual status indication (par. 20).
s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freitas et al. in view of Moreau (US 2016/0236523).
Freitas discloses a vehicle object detection system as set forth above with regard to claim 1, except for specifically stating that system is connected to a network.
Moreau teaches desirability of connecting a vehicle proximity alert system to a vehicle network (par. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect an alert system to vehicle network as suggested by Moreau in conjunction with a proximity alert system as disclosed by Freitas, in order to allow sensed signals to be efficiently and accurately transmitted to processing means on the vehicle to make an alarm determination.
Regarding claim 5, Moreau teaches that vehicle network can be a CAN interface (par. 43).
5.	Claim s 16-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freitas et al. in view of Kropinski et al. (US 2006/0187009).
Freitas discloses a vehicle object detection system as set forth above with regard to claims 15 and 20-22, except for particularly stating that detection system is deactivated.
Kropinski discloses deactivating a detection system when no longer needed (pars. 26,27).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to deactivate a sensor system as suggested by Kropinski in conjunction with a sensor system as disclosed by Freitas, in order to avoid nuisance alerts when a detection system was no longer needed.
Regarding claims 17-19, Kropinski teaches use of standby (sleep) mode for alert system until sensors are activated (pars. 23,24).
Regarding claims 23-24, Kropinski teaches activating system when vehicle is in a stationary “parked” state (par. 23).
.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,850,665 in view of Freitas et al., Moreau, Kropinski et al. and/or Whitmarsh. Currently filed claims are generally broader in scope than patented claims since they refer to a “mobility access device” instead of a more specific “deployable ramp”. Claims are more specific in stating that object is detected in region where access device is deployed.  However, in addition to basic teachings of Miller ‘665, secondary references Freitas, Moreau, Kropinski and Whitmarsh disclose additional claimed features that are not specifically disclosed by Miller ‘665, as set forth above in paragraph Nos. 1-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a proximity alert system as disclosed by Miller ‘665 with mobility access device in stowed position, deactivation of device with sleep mode, use of vehicle network, and use when vehicle was stationary as disclosed by Freitas, Moreau, Kropinski and Whitmarsh, for the reasons set forth above in paragraph Nos. 1-5.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Illium discloses a vehicle object detection system.
8.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-T from 6 am to 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689